NOTE: This order is nonprecedential.

minim étateﬁ @uurt of appeals
for the jfeheral @irmit

RONALD D. GILBERT,
Claimant-Appellant,

V.

ERIC K. SHINSEKI, SECRETARY OF VETERANS

AFFAIRS,
Respondent-Appellee.

2012-7006

Appeal from the United States Court of Appeals for
Veterans Claims in case no. 10-0705, Judge Lawrence B.
Hagel.

ON MOTION

ORDER

Ronald D. Gilbert moves for leave to proceed in forma
pauperis.

Gilbert is incarcerated. Pursuant to the Prisoner Liti-
gation Reform Act of 1995, this court may not authorize
the prosecution of an appeal by a prisoner without the

 

 

GILBERT V. DVA 2

prepayment of fees. 28 U.S.C. § 1915. A prisoner is no
longer afforded the alternative of proceeding without
payment of ﬁling fees, but must, in time, pay the $450
ﬁling fee in its entirety. When funds exist, an initial
partial payment must be made consisting of 20% of the
greater of (a) the average monthly deposits to the pris-
oner’s account or (b) the average monthly balance in the
prisoner’s account for the six-month period immediately
preceding the ﬁling of the notice of appeal. 28 U.S.C. §
1915(b)(1). Thereafter, the prisoner is required to make
monthly payments of 20% of the preceding'month’s in,-
come credited to the prisoner’s account. 28 U.S.C. §
1915(b)(2). The agency with custody of the prisoner must
forward payments from the prisoner’s account each time
the amount in the account exceeds $10 until the $450
ﬁling fee is paid in full. Id.

By separate letter, the custodian of Gilbert’s prison
account is being directed to make the necessary arrange-
ments to forward the ﬁling fee to the court.

Accordingly,

IT IS ORDERED THAT

Gilbert’s motion to proceed in forma pauperis is de-
nied.

FOR THE COURT

DEC 1 2 21111 Isl Jan Horbaly
Date Jan Horbaly
Clerk

cc: Ronald D. Gilbert
K. Elizabeth Witwer, Esq.

FILED
, . cum PEALS FOR
820 “T35 Fenggnipcuacun

DEC. ‘1 2 2011

JAN HORBALY
CLERK